Livingston, J.
Supposing this question to be res inte-gra here, (which must also have been the understanding of the counsel of both parties) I had formed an opinion, and assigned my reasons at considerable length in favour of the defendant! having no doubt, after a very careful examination of the subject, that a cessio bonorum, under the laws of a state-where the debtor has his permanent domicile, ought to operate-as a discharge from his creditors in every pari of the world» To this opinion, which is the result of much reflection and research, I still 'adhere : but being recently informed, that a different decision has been made by this court in the case mentioned by the Chief Justice, I do not think myself at liberty to dissent from the judgment just rendered.